                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                             No. 5:20-HC-02088-FL


 CHARLES HALLINAN, JOSEAN                        )
 KINARD, ARNOLD J. HILL, BENJAMIN                )
 D. MCRAE, JOHN DAILEY, LEE M.                   )
 AYERS, GEORGE B. RIDDICK, JORGE                 )
 LUIS MALDONADO, ANTWAN HARRIS,                  )
 ANTHONY BUTLER, and TROY A.                     )
 TITUS on behalf of themselves and similarly     )    NOTICE OF RELATED CASE
 situated individuals,                           )    LOCAL CIVIL RULE 40.3(B)
                                                 )
        Petitioners/Plaintiffs                   )
                                                 )    This document relates to: 5:18-CR-00475-
                v.                               )    BO
                                                 )
 THOMAS SCARANTINO, COMPLEX                      )
 WARDEN, FEDERAL CORRECTIONAL                    )
 COMPLEX BUTNER; MICHAEL                         )
 CARVAJAL, FEDERAL BUREAU OF                     )
 PRISONS DIRECTOR; AND JEFFERY                   )
 ALLEN, FEDERAL BUREAU OF                        )
 PRISONS MEDICAL DIRECTOR, in their              )
 official capacities,                            )
                                                 )
        Respondents/Defendants.                  )

       Per Rule 40.3(b) of the local civil rules of the United States District Court for the Eastern

District of North Carolina, Plaintiffs provide notice that this case arises from a common nucleus

of operative facts with, and therefore may be a “related case” to United States v. Anthony Butler,

No. 5:18-CR-00475-BO (E.D.N.C., Boyle, J.).

       Anthony Butler, a named Petitioner/Plaintiff in the instant civil action, pleaded guilty in

July 2019 to one count of felon in possession of a firearm and one count of possession of a firearm

in furtherance of a drug trafficking crime. Mr. Butler was sentenced to a total of five years’

imprisonment and is currently housed at Federal Correctional Institute Butner Low, which is part

of Federal Correctional Complex Butner (“FCC Butner”). This Court ruled on Mr. Butler’s
Motion for Compassionate Release Due to COVID-19 Outbreak on May 19, 2020. United States

v. Anthony Butler, No. 5:18-CR-00475-BO (E.D.N.C. Apr. 23, 2020), ECF No. 56; Order, United

States v. Anthony Butler, No. 5:18-CR-00475-BO (E.D.N.C. May 19, 2020), ECF No. 60. The

bases for Mr. Butler’s motion and for the instant case arise from a common nucleus of operative

facts—in particular the conditions at FCC Butner and the Federal Bureau of Prison’s inadequate

response to the COVID-19 outbreak in the complex—and the cases call for a determination of

similar questions of law and fact.

       Respectfully submitted this 26th day of May, 2020.




                                           /s/ Jeffrey S. Wilkerson
                                           Jeffrey S. Wilkerson [N.C. State Bar No. 51209]
                                           Gretchen Scavo [N.C. State Bar No. 48589]*
                                           WINSTON & STRAWN LLP
                                           300 South Tryon Street, 16th Floor
                                           Charlotte, NC 28202
                                           Tel: (704) 350-7700
                                           Fax: (704) 350-7800
                                           jwilkerson@winston.com
                                           gscavo@winston.com

                                           * Admission Forthcoming

                                           Counsel for Petitioners/Plaintiffs




                                              2
                                 CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing document was electronically filed on this day

with the Clerk of Court using the CM/ECF system and that a copy will be served, pursuant to Fed.

R. Civ. P. 4(i)(1)(A)(i), along with the Complaint and Summons, by personal service on the United

States Attorney for the Eastern District of North Carolina at the following address:

Robert J. Higdon
U.S. Attorney-Eastern District of N.C.
150 Fayetteville St., Suite 2100
Raleigh, NC 27601

       Additionally, a copy will be sent by registered or certified mail, along with the Complaint

and Summons, pursuant to Fed. R. Civ. Pr. 4(i)(1)(A)(ii), 4(i)(B), and 4(i)(2), to:

Thomas Scarantino                                     William Barr
Complex Warden                                        U.S. Attorney General
Federal Correctional Complex-Butner                   U.S. Department of Justice
Old NC Highway 75                                     950 Pennsylvania Ave., NW
Butner, NC 27509                                      Washington, DC 20530-0001

Jeffery Allen, M.D.,                                  Robert J. Higdon
Federal Bureau of Prisons                             U.S. Attorney-Eastern District of N.C.
Health Services Division                              ATTN: Civil Process Clerk
320 1st Street NW                                     150 Fayetteville St., Suite 2100
Washington, DC 20534                                  Raleigh, NC 2760

Michael Carvajal, Director
Federal Bureau of Prisons
320 1st Street NW
Washington, DC 20534


Dated: May 26, 2020




                                                      /s/ Jeffrey S. Wilkerson
                                                      Jeffrey S. Wilkerson



                                                 3
